IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED
MARIO BELLAMY,

              Appellant,

 v.                                                        Case No. 5D14-3864

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed September 30, 2016

3.850 Appeal from the Circuit Court
for Orange County,
Janet C. Thorpe, Judge.

Robert Wesley, Public Defender, and
David Redfearn and Erin Hyde, Assistant
Public Defenders, Orlando, for Appellant.

No Appearance for Appellee.


                ON MOTION TO LIFT STAY AND WITHDRAW OPINION

PER CURIAM.

       Mario Bellamy sought to correct his life sentence following Miller v. Alabama, 132
S. Ct. 2455 (2012), for a homicide committed while he was a juvenile. The trial court

denied his motion for postconviction relief, finding that Miller did not apply retroactively to

his sentence. This Court affirmed the trial court’s order. Bellamy v. State, 166 So. 3d
802 (Fla. 5th DCA 2015). However, we stayed issuance of the mandate pending the

outcome of Falcon v. State, 162 So. 3d 954 (Fla. 2015), which was before the Florida
Supreme Court. In that case, the supreme court held that Miller applied retroactively and

eligible juvenile offenders seeking relief should be sentenced in conformance with

Florida’s new sentencing scheme, chapter 2014-220 Laws of Florida. Falcon, 162 So. 3d

at 963-64.

       Therefore, we lift the stay, withdraw our earlier affirmance and reverse and remand

this matter to the trial court for further consideration consistent with the holding in Falcon.

       REVERSED and REMANDED.


SAWAYA, PALMER and ORFINGER, JJ., concur.




                                              2